Exhibit 10.3

 

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
APPLICABLE STATE SECURITIES LAW, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE COMPANY OF AN
OPINION OF COUNSEL (WHICH COUNSEL SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY)
IN THE FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY STATING
THAT THE PROPOSED SALE, PLEDGE OR TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE
ACT AND ALL APPLICABLE STATE SECURITIES LAWS.

 

For the Purchase of

         

Number 1

50,000 shares of Common Stock

           

 

DATE OF WARRANT: March 31, 2004

 

WARRANT FOR THE PURCHASE OF

SHARES OF COMMON STOCK OF

ACTION PRODUCTS INTERNATIONAL, INC.

(A Florida corporation)

 

FOR VALUE RECEIVED, Action Products International, Inc. (“Company”), hereby
certifies that Warren Kaplan Trust (“Holder”), or his, her or its Permitted
Transferees, is entitled, subject to the terms set forth below, to purchase from
the Company, at any time or from time to time during the period commencing on
the date hereof and expiring on March 31, 2009, Fifty Thousand (50,000) shares
of Common Stock, par value $.001 per share, of the Company (“Common Stock”), at
a purchase price equal to Four Dollars and 50/100 ($4.50) per share (the
“Warrant”). The number of shares of Common Stock purchasable upon exercise of
this Warrant, and the purchase price per share, each as adjusted from time to
time pursuant to the provisions of this Warrant, are hereinafter referred to as
the “Warrant Shares” and the “Exercise Price,” respectively.

 

1. EXERCISE

 

(a) Procedure for Exercise. This Warrant may be exercised by the Holder, in
whole or in part, by the surrender of this Warrant (with the Notice of Exercise
form attached hereto duly executed by such Holder) at the principal office of
the Company, or at such other office or agency as the Company may designate,
accompanied by payment to the Company of the Exercise Price multiplied by the
number of Warrant Shares to be purchased (“Aggregate Purchase Price”) (i) in
cash, (ii) by certified check, (iii) by wire transfer, or (iv) by a combination
of (i), (ii) and (iii).

 

(b) Date of Exercise. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant, together with the Notice of Exercise form attached hereto duly executed
by such Holder or Permitted Transferee shall have been surrendered to the
Company. At such time, the person or persons in whose name or names any
certificates for Warrant Shares shall be issuable upon such exercise shall be
deemed to have become the holder or holders of record of the Warrant Shares
represented by such certificates.

 

(c) Issuance of Certificate. As soon as practicable after the exercise of the
purchase right represented by this Warrant, and in any event within ten (10)
business days thereafter, the Company at its expense will use its best efforts
to cause to be issued in the name of, and delivered to, the Holder, or, subject
to the terms and conditions hereof, to such other individual or entity as such
Holder (upon payment by such Holder of any applicable transfer taxes) may direct
(i) a certificate or certificates for the number of full shares of Warrant
Shares to which such Holder shall be entitled upon such exercise plus, in lieu
of any fractional share to which such



--------------------------------------------------------------------------------

Holder would otherwise be entitled, an additional share as determined pursuant
to Section 3 hereof, and (ii) in case such exercise is in part only, a new
Warrant or Warrants (dated the date hereof) of like tenor, stating on the face
or faces thereof the number of shares currently stated on the face of this
Warrant minus the number of such shares purchased by the Holder upon such
exercise as provided in Section 1(a) above. The Company covenants and agrees
that it will pay when due any and all state and federal issue taxes which may be
payable in respect of the issuance of this Warrant or the issuance of any
Warrant Shares upon exercise of this Warrant.

 

2. ADJUSTMENTS.

 

(a) Split, Subdivision or Combination of Shares. If the outstanding shares of
the Company’s Common Stock at any time while this Warrant remains outstanding
and unexpired shall be subdivided or split into a greater number of shares, or a
dividend in Common Stock shall be paid in respect of Common Stock, the Exercise
Price in effect immediately prior to such subdivision or at the record date of
such dividend shall, simultaneously with the effectiveness of such subdivision
or split or immediately after the record date of such dividend (as the case may
be), shall be proportionately decreased. If the outstanding shares of Common
Stock shall be combined or reverse-split into a smaller number of shares, the
Exercise Price in effect immediately prior to such combination or reverse split
shall, simultaneously with the effectiveness of such combination or reverse
split, be proportionately increased. When any adjustment is required to be made
in the Exercise Price, the number of Warrant Shares purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Exercise Price
in effect immediately prior to such adjustment, by (ii) the Exercise Price in
effect immediately after such adjustment.

 

(b) Reclassification Reorganization, Consolidation or Merger. In the case of any
reclassification of the Common Stock (other than a change in par value or a
subdivision or combination as provided for in Section 2(a) above), or any
reorganization, consolidation or merger of the Company with or into another
corporation (other than a merger or reorganization with respect to which the
Company is the continuing corporation and which does not result in any
reclassification of the Common Stock), or a transfer of all or substantially all
of the assets of the Company, or the payment of a liquidating distribution then,
as part of any such reorganization, reclassification, consolidation, merger,
sale or liquidating distribution, lawful provision shall be made so that the
Holder of this Warrant shall have the right thereafter to receive upon the
exercise hereof, the kind and amount of shares of stock or other securities or
property which such Holder would have been entitled to receive if, immediately
prior to any such reorganization, reclassification, consolidation, merger, sale
or liquidating distribution, as the case may be, such Holder had held the number
of shares of Common Stock which were then purchasable upon the exercise of this
Warrant. In any such case, appropriate adjustment (as reasonably determined by
the Board of Directors of the Company) shall be made in the application of the
provisions set forth herein with respect to the rights and interests thereafter
of the Holder of this Warrant such that the provisions set forth in this Section
2 (including provisions with respect to the Exercise Price) shall thereafter be
applicable, as nearly as is reasonably practicable, in relation to any shares of
stock or other securities or property thereafter deliverable upon the exercise
of this Warrant.

 

(c) No Limitations on the Company. This Warrant shall not affect or limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
consolidate, dissolve or liquidate, or to sell or transfer all or any part of
its business or assets. Nothing herein shall be construed as creating any
limitations upon the right and authority of the Board of Directors of the
Company to adopt such incentive compensation arrangements (which arrangements
may be applicable either generally to a class or classes of individuals or
specifically to a particular individual or individuals) as the Board of
Directors in its discretion determines desirable, including, without limitation,
the granting of stock options or stock appreciation rights.

 

2



--------------------------------------------------------------------------------

(d) No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but will at all times in good
faith assist in the carrying out of all the provisions of this Section 2 and in
the taking of all such actions as may be necessary or appropriate in order to
protect against impairment of the rights of the Holder of this Warrant to
adjustments in the Exercise Price.

 

3. FRACTIONAL SHARES. The Company shall not be required to issue fractions of
shares of Common Stock upon exercise. If any fractions of a share would, but for
this Section 3, be issuable upon any exercise, in lieu of such fractional share
the Company shall round up to the nearest whole number.

 

4. LIMITATION ON SALES. Each holder of this Warrant acknowledges that this
Warrant and the Warrant Shares, as of the date of original issuance of this
Warrant, have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and agrees not to sell, pledge, distribute, offer for
sale, transfer or otherwise dispose of this Warrant or any Warrant Shares issued
upon its exercise in the absence of (a) an effective registration statement
under the Securities Act as to this Warrant or such Warrant Shares or (b) an
opinion of counsel, reasonably acceptable to the Company, that such registration
and qualification are not required. The Warrant Shares issued upon exercise
thereof shall be imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAW, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY) IN THE FORM,
SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY STATING THAT THE
PROPOSED SALE, PLEDGE OR TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE ACT AND
ALL APPLICABLE STATE SECURITIES LAWS.”

 

The Holder hereof and the Company agree to execute such other documents and
instruments as the Company reasonably deems necessary to effect the compliance
of the issuance of this Warrant and any shares of Common Stock issued upon
exercise hereof with applicable federal and state securities laws.

 

The Company covenants and agrees that (i) all Warrant Shares which may be issued
upon exercise of the Warrant, upon issuance, shall be fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issuance thereof; (ii) the Company will not close its books against the exercise
of the Warrant or the transfer of the Common Stock issued or issuable upon
exercise of the Warrant in any manner which would interfere with the timely
exercise of the Warrant; and (iii) the Company will at all times reserve and
keep available out of its authorized Common Stock, solely for the purpose of
effecting the exercise of the Warrant, the full number of shares of Common Stock
which would be deliverable upon the exercise of the Warrant.

 

5. TRANSFER OF WARRANT. This Warrant may not be transferred, in whole or in
part, whether by operation of law or otherwise, to any person or business
entity, without the prior written consent of the Company, and any assignment to
the contrary shall be null and void and of no force and effect. Notwithstanding
the foregoing, but subject to the provisions of Section 4, the Holder may
transfer the Warrant or a portion thereof to one or more trusts established for
the exclusive benefit of such Holder and/or one or more of the Holder’s spouse,
children, grandchildren, parents, siblings, nieces or nephews (collectively,
“Permitted Transferees”), or at death to the Holder’s estate, to any of the
Holder’s Permitted Transferees, or to one or more trusts all of the
beneficiaries of which are one or more of the Holder’s Permitted Transferees;
provided, however, that any such transferee shall hold the transferred Warrant
subject to the terms and conditions of this Agreement. Any transfer

 

3



--------------------------------------------------------------------------------

permitted by the immediately preceding sentence shall be made by presentation of
the Warrant to the Company with written instructions for such transfer,
including evidence that the transfer is permitted hereunder. Upon such
presentation for transfer, the Company shall promptly execute and deliver a new
Warrant or Warrants in the form hereof in the name of the assignee or assignees
and in the denominations specified in such instructions. The Company shall pay
all expenses incurred by it in connection with the preparation, issuance and
delivery of Warrants as permitted under this Section.

 

6. GENERAL RESTRICTIONS. The Company shall not be required to sell or issue any
Warrant Shares under this Warrant if the sale or issuance of such Warrant Shares
would constitute a violation by the individual exercising the Warrant or by the
Company of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration, or qualification of any Warrant Shares subject to the
Warrant upon any securities exchange or under any state or federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the issuance or purchase of Warrant
Shares hereunder, the Warrant may not be exercised in whole or in part unless
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Warrant. Specifically, in connection with the Securities Act, unless a
registration statement under the Securities Act is in effect with respect to the
Warrant Shares covered by the Warrant, the Company shall not be required to sell
or issue such Warrant Shares unless the Company has received evidence
satisfactory to it that the holder of the Warrant may acquire such Warrant
Shares pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Company shall be final, binding, and
conclusive. Except as provided herein, the Company may, but shall in no event be
obligated to, register any securities covered hereby pursuant to the Securities
Act. The Company shall not be obligated to take any affirmative action in order
to cause the exercise of the Warrant or the issuance of Warrant Shares pursuant
thereto to comply with any law or regulation of any governmental authority. As
to any jurisdiction that expressly imposes the requirement that the Warrant
shall not be exercisable unless and until the Warrant Shares covered by the
Warrant are registered or are subject to an available exemption from
registration, the exercise of the Warrant (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption. The Warrant shall
not be exercisable unless the Holder shall have received all required regulatory
approvals with respect to ownership of the Warrant Shares to be issued upon such
exercise.

 

7. REPLACEMENT OF WARRANTS. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

 

8. TRANSFERS. The Company will maintain a register containing the names and
addresses of the Holders of this Warrant. Any Holder may change its, his or her
address as shown on the warrant register by written notice to the Company
requesting such change. Until any transfer of this Warrant is made in the
warrant register, the Company may treat the Holder of this Warrant as the
absolute owner hereof for all purposes; provided, however, that if and when this
Warrant is properly assigned in blank, the Company may (but shall not be
obligated to) treat the bearer hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.

 

9. PAYMENT OF TAXES. The Holder agrees to promptly pay in cash to the Company,
upon demand, any taxes that the Company (or any affiliate of the Company) may be
required to withhold or collect in connection with any exercise of the Warrant.

 

4



--------------------------------------------------------------------------------

10. CERTAIN NOTICES

 

(a) Notice of Adjustment. Upon any adjustment of the Exercise Price, the Company
shall forthwith give written notice thereto to the Holder of this Warrant
describing the event requiring the adjustment, stating the adjusted Exercise
Price and the adjusted number of shares purchasable upon the exercise hereof
resulting from such event, and setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.

 

(b) Notices of Record Date. In case: (i) the Company shall take a record of the
holders of its Common Stock (or other stock or securities at the time
deliverable upon the exercise of this Warrant) for the purpose of entitling or
enabling them to receive any dividend or other distribution, or to receive any
right to subscribe for or purchase any shares of any class or any other
securities, or to receive any other right, or (ii) of any capital reorganization
of the Company, any reclassification of the capital stock of the Company, any
consolidation or merger of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the surviving entity), or
any transfer of all or substantially all of the assets of the Company, or (iii)
of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will mail or cause to be
mailed to the Holder of this Warrant a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time deliverable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Common Stock (or such other stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up. Such notice shall be mailed at least ten (10) days prior to the
notice shall not affect the legality or validity of any such action.

 

(c) Form and Delivery Requirements. All notices, demands, requests, or other
communications which may be or are required to be given, served, or sent by any
party to any other party pursuant to this Warrant (“Notices”) shall be in
writing and shall be provided or given in one of the following five ways: (i)
personal delivery, (ii) overnight courier service which provides a receipt
acknowledging delivery, (iii) express mail or registered mail, return receipt
requested, (iv) first class or priority mail, or (v) facsimile transmission. All
such Notices shall be deemed to have been so provided or given as follows: (a)
provided or given by personal delivery—upon actual delivery to or refusal to
accept delivery by party of the Notice, (b) provided or given by overnight
courier service which provides a receipt acknowledging delivery—upon actual
delivery to or refusal to accept delivery by party of the Notice during normal
business hours, (c) provided or given by express mail or registered mail, return
receipt requested—upon actual delivery to or refusal to accept delivery by party
of the Notice during normal business hours, (d) provided or given by first class
or priority mail—the date and time the party who is the sender receives from
party who is a recipient a statement or acknowledgement signed by receiving
party that such party received the Notice, and (e) provided or given by
facsimile transmission—the date and time party who is transmitting the Notice by
facsimile receives from the party who is receiving the Notice a statement or
acknowledgment signed by such party that the Notice was received by facsimile
transmission. Notices to a party shall be addressed to such party at its
following address and facsimile number, or at such other address and facsimile
number, and to the attention of such other officers or individuals as it may
from time to time designate to the other parties in writing:

 

(i) If to the Company:

 

Action Products International, Inc.

Attn: Chief Financial Officer

1101 N. Keller Road, Suite E

Orlando, Florida 32810

Facsimile No.: (407) 481-2781

 

5



--------------------------------------------------------------------------------

with a copy to:

 

Tarter Krinsky & Drogin LLP

Attn: James G. Smith, Esq.

470 Park Avenue South, 14th Floor

New York, New York 10016

Facsimile No.: (212) 481-9062

 

(ii) If to Holder, the address of the Holder as maintained on the books and
records of the Company,

 

or to such other address as may be designated by a party in a notice to the
other. Each notice, demand, request or communication that shall be given or made
in the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the affidavit of messenger or (with respect to a
facsimile) the facsimile confirmation report being deemed conclusive but not
exclusive evidence of such delivery) or at such time as delivery is refused by
the addressee upon presentation.

 

11. REGISTRATION RIGHTS.

 

11.1 Piggyback Registration.

 

(a) Right to Piggyback. If (i) the Company proposes to register any of its
Common Stock under the Securities Act except for offerings pursuant to
registration statements relating to employee benefit plans or with respect to
corporate reorganization or other transactions under Rule 145 of the Securities
Act or otherwise registered on Form S-4 under the Securities Act (a “Qualified
Public Offering”) and (ii) the registration form to be used may be used for the
registration of the Holder Registrable Securities (a “Piggyback Registration”),
the Company will at least thirty (30) days prior to a Qualified Public Offering
give written notice to the Holder of its intention to effect such a public
offering. If the Holder desires to dispose of any of the Holder Registrable
Securities (as defined below) in the public offering, it shall provide written
notice thereof to the Company within fifteen (15) days after the receipt of any
such notice, specifying the Holder Registrable Securities intended to be
disposed of by the Holder. Subject to Section 11.1(b), the Company will use its
commercially reasonable efforts to effect the registration under the Securities
Act of all Holder Registrable Securities which the Company has been so requested
to register by the Holder on the same terms and conditions as the securities
otherwise being sold in such registration, to the extent requisite to permit the
disposition of the Holder Registrable Securities requested to be so registered.
Nothing in this Section 11.1 shall prevent the Company from abandoning, at any
time, an offering under which the Holder has requested a Piggyback Registration.

 

(b) Priority in Piggyback Registrations. When a registration pursuant to this
Section 11.1 involves an underwritten offering of the securities so being
registered, whether or not for sale for the account of the Company, to be
distributed by or through one or more underwriters, if the managing underwriter
of such underwritten offering informs the Company in writing of its belief that
the number of securities requested to be included in such registration exceeds
the number which can be sold in (or during the time of) such offering without
adversely affecting the price to be received thereon, then the Company will
include in such registration, to the extent of the number which the Company is
so advised can be sold in (or during the time of) such offering, first, all
securities proposed by the Company to be sold for its own account or all
securities (other than Holder Registrable Securities) proposed by the Company to
be sold for the account of the holders thereof who had requested such
registration, as the case may be; second, other registrable securities with
priority over the

 

6



--------------------------------------------------------------------------------

Registrable Securities (based on the Company’s agreements with the holders
thereof); third, such Holder Registrable Securities requested to be included in
such registration so proposed to be sold and so requested to be included; and
fourth, other securities requested to be included in such registration, in such
proportion as the Company may determine (based upon its agreements with the
holders thereof). The Company agrees that any such determination is to be made
solely by the managing underwriter and the Company agrees that it will act in
good faith in seeking to have sold in the offering all of the shares requested
to be sold.

 

11.2 Registration Procedures. If, whenever and to the extent that the Company is
required to use commercially reasonable efforts to effect the registration of
any Holder Registrable Securities under the Securities Act as provided in
Section 11.1, the Company will as expeditiously as possible:

 

(i) prepare and file with the Commission the requisite registration statement to
effect such registration and thereafter use commercially reasonable efforts to
cause such registration statement to become and remain effective for a period of
two (2) years or, if earlier, until all of such Holder Registrable Securities
have been disposed of, provided that the Company may discontinue any
registration of its securities at any time prior to the effective date of the
registration statement relating thereto;

 

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for the period
set forth in Section 11.3(i) above;

 

(iii) furnish to Holder such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
such other documents as Holder may reasonably request in order to dispose of the
Holder Registrable Securities;

 

(iv) use commercially reasonable efforts to register or qualify all Holder
Registrable Securities and other securities covered by such registration
statement under such other securities or blue sky laws of such United States
jurisdictions as Holder shall reasonably request, to keep such registration or
qualification in effect for so long as such registration statement remains in
effect, except that the Company shall not for any such purpose (a) be required
to qualify generally to do business as a foreign corporation in any
jurisdiction, (b) to subject itself to taxation in any such jurisdiction or (c)
to consent to general service of process in any such jurisdiction;

 

(v) notify Holder, at any time when a prospectus relating thereto is required to
be delivered under the Securities Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances under which they were made; and

 

(vi) use its commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and (ii)
a letter dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters.

 

7



--------------------------------------------------------------------------------

11.3 Holdback Agreements. If, in connection with an underwritten public offering
of shares of Common Stock of the Company registered pursuant to the Securities
Act, the managing underwriter for such registration shall so request, the Holder
shall not sell, make any short sale of, grant any option for the purchase of, or
otherwise dispose of any Holder Registrable Securities (other than those Holder
Registrable Securities included in such registration) without the prior written
consent of the Company for a period designated by the Company in writing to the
Holder, which period shall begin not more than thirty (30) days prior to the
date the Company has fixed plans to file the registration statement pursuant to
which such public offering shall be made and shall not last more than one
hundred eighty (180) days (or such other period as the officers and directors of
the Company shall determine) after the effective date of such registration
statement while this Warrant remains outstanding and unexpired.

 

11.4 Copies of Registration Statements. The Company shall promptly provide the
Holder with copies of all registration statements the Company files with the
Commission under the Securities Act during the term of this Warrant Agreement.

 

11.5 Indemnification.

 

(a) Indemnification by the Company. In the event of any registration of any
Holder Registrable Securities under the Securities Act, to the extent permitted
by law, the Company will indemnify and hold harmless Holder, its officers and
directors, each underwriter for Holder, and each other Person, if any, who
controls any of the foregoing Persons within the meaning of the Securities Act
against any losses, claims, damages or liabilities, joint or several (“Losses”),
to which the Holder or any such director or officer or underwriter or
controlling Person may become subject under the Securities Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such securities were registered under the
Securities Act, (ii) any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto or any
document incident to registration or qualification of any Holder Registrable
Securities, (iii) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading or, with respect to any prospectus, necessary to make the
statements therein in light of the circumstances under which they were made not
misleading, or (iv) any violation by the Company of the Securities Act or state
securities or blue sky laws applicable to the Company and relating to action or
inaction required of the Company in connection with such registration or
qualification under such state securities or blue sky laws (clauses (i) – (iv)
above referred to hereafter as, a “Violation”); provided (i) that the Company
shall not be liable in any such case to the extent that any such Losses (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information furnished to the Company for use in
connection with such registration; (ii) that the Company shall not be liable to
any Person who participates as an underwriter in the offering or sale of Holder
Registrable Securities or any other Person, if any, who controls such
underwriter within the meaning of the Securities Act, in any such case to the
extent that any such Losses (or action or proceeding in respect thereof) or
expense arises out of such Person’s failure to send or give a copy of the final
prospectus, as the same may be then supplemented or amended, to the Person
asserting a Violation at or prior to the written confirmation of the sale of
Holder Registrable Securities to such Person if such Violation was corrected in
such final prospectus; and (iii) that the Company shall not be liable for any
amounts paid in settlement of any Losses or action if such settlement is
effected without the consent of the Company. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
seller or any such director, officer, underwriter or controlling Person and
shall survive the transfer of such securities by such seller.

 

8



--------------------------------------------------------------------------------

(b) Indemnification by Holder. In the event of any registration of the Holder
Registrable Securities under the Securities Act, to the extent permitted by law,
the Holder will indemnify and hold harmless the Company, each director of the
Company, each officer of the Company and each other Person, if any, who controls
the Company within the meaning of the Securities Act, any underwriter and any
other Person selling securities under such registration statement or any of such
other Person’s partners, directors or officers or any Person who controls such
Person, against any Losses, to which the Company or any such director, officer,
controlling Person, underwriter, or such director, officer or controlling Person
of such Person may become subject under the Securities Act or Exchange Act or
other federal or state law, if such Losses arise out of or relate to a Violation
that arose out of or related to the Company’s reliance upon written information
furnished to the Company about the Holder for use in the preparation of such
registration. Such indemnity shall remain in full force and effect, regardless
of any investigation made by or on behalf of the Company or any such director,
officer or controlling Person and shall survive the transfer of such securities
by the Holder.

 

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding subdivisions of this Section 11.5, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action,
provided that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under the
preceding subdivisions of this Section 11.5, except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable for any settlement made by the
indemnified party without its consent (which consent will not be unreasonably
withheld) or for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 

(d) Contribution. If the indemnification provided for in this Agreement shall
for any reason be unavailable to an indemnified party under Section 11.5(a) or
11.5(b) hereof in respect of any Losses (or any action or proceeding in respect
thereof), then each indemnifying party shall, in lieu of indemnifying such
party, contribute to the amount paid or payable by such indemnified party as a
result of such Losses (or action or proceeding in respect thereof), in such
proportion as shall be appropriate to reflect (i) the relative benefits received
by the Company on the one hand and the Holder included in the offering on the
other hand, from the offering of the Holder Registrable Securities, and (ii) the
relative fault of the Company on the one hand and the holders of the Holder
Registrable Securities included in the offering on the other, with respect to
the statements or omissions which resulted in such Losses (or action or
proceeding in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Holder on the other with respect to such offering shall be deemed to be
in the same proportion as the sum of the total Exercise Price paid to the
Company in respect of the securities sold pursuant to the offering plus the
total net proceeds from the offering of the securities (before deducting
expenses) received by the Company bears to the amount by which the total net
proceeds from the offering of the securities (before deducting expenses)
received by the Holder with respect to such offering exceeds the Exercise Price
paid to the Company in respect of the Holder Registrable Securities. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holder, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Holder agree that it would not

 

9



--------------------------------------------------------------------------------

be just and equitable if contribution pursuant to this Section 11.5 were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to in this Section
11.5 shall be deemed to include, for purposes of this Section 11.5, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

(e) Survival of Indemnity Obligations. The obligations of the Company and the
Holder under this Section 11.5 shall survive completion of any offering of
Holder Registrable Securities in a registration statement and the termination of
this Agreement. No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

 

(f) Limitation on Preliminary Prospectus Liability. The foregoing indemnity
agreements of the Company and the Holder are subject to the condition that,
insofar as they relate to any Violation made in a preliminary prospectus but
eliminated or remedied in the amended prospectus on file with the Commission at
the time the registration statement in question becomes effective or the amended
prospectus filed with the Commission pursuant to Commission Rule 424(b) (the
“Final Prospectus”), such indemnity agreement shall not inure to the benefit of
any Person if a copy of the Final Prospectus was furnished to the indemnified
party and was not furnished to the Person asserting the Losses at or prior to
the time such action is required by the Securities Act.

 

11.6 No Assignment of Registration Rights. The rights hereunder to cause the
Company to register the Holder Registrable Securities may not be assigned by
Holder except in connection with an assignment of the Warrant made in accordance
with the terms of this Warrant Agreement.

 

11.7 Registration Expenses.

 

(a) Company Expenses. All expenses incident to the Company’s performance of or
compliance with this Section 11, and fees and disbursements of counsel for the
Company and its independent certified public accountants, including the expenses
of any special audits or “cold comfort” letters required by or incident to such
performance and compliance, and any fees and disbursements of underwriters
customarily paid by issuers or sellers of securities (but excluding discounts
and commissions and transfer taxes, if any) and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”), will be
borne by the Company, and in addition the Company will pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), and the expense of any annual
audit or quarterly review, the expense of any liability insurance or other
expenses for the preparation of financial statements or other data normally
prepared by the Company in the ordinary course of its business or which the
Company would have incurred in any event.

 

(b) Holder Expenses. To the extent Registration Expenses are not required to be
paid by the Company, Holder will pay those Registration Expenses allocable to
the registration of the Warrant Shares so included, including fees of counsel
for Holder, and any Registration Expenses not so allocable will be borne by all
sellers of securities included in such registration in proportion to the
aggregate selling price of the securities to be so registered.

 

10



--------------------------------------------------------------------------------

11.8 Further Covenants Relating to and Limitations on Registration Rights of the
Holder.

 

(a) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 11.1 that Holder (i) agrees to sell any Holder
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

 

(b) The Company may require Holder to furnish to the Company such information
regarding the Holder and the distribution of Warrant Shares as the Company may
from time to time reasonably request in writing. The Company will give Holder
copies of any registration statements and each prospectus filed with the
Commission, and each amendment thereof or supplement thereto.

 

(c) The Holder agrees by acquisition of such Holder Registrable Securities that
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 11.3(v), the Holder will forthwith discontinue such
Holder’s disposition of Holder Registrable Securities pursuant to the
registration statement relating to such Holder Registrable Securities until
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 11.3(v) and, if so directed by the Company, will deliver to the Company
(at the Company’s expense) all copies, then in the Holder’s possession of the
prospectus relating to such Holder Registrable Securities current at the time of
receipt of such notice.

 

(d) The Holder shall have no right to obtain or seek an injunction restraining
or otherwise delaying any registration of the Company’s securities as the result
of controversy that might arise with respect to the interpretation or
implementation of this Agreement.

 

11.9 Definitions. As used in this Section 11, unless the context otherwise
requires, the following terms have the following respective meanings:

 

Commission: The Securities and Exchange Commission or any other Federal agency
at the time administering the Securities Act.

 

Exchange Act: The Securities Exchange Act of 1934, or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time. Reference to a particular section of the
Securities Exchange Act of 1934 shall include a reference to the comparable
section, if any, of any such similar federal statute.

 

Holder Registrable Securities: Common Stock issued pursuant to this Warrant and
(ii) any shares of Common Stock issued or issuable in respect of such Common
Stock upon any stock split, stock dividend, recapitalization, or similar event.
Shares of Common Stock shall only be treated as Registrable Securities if they
have not been (A) sold to or through a broker or dealer or underwriter in a
public distribution or a public securities transaction or (B) sold or, in the
opinion of counsel to the Company, are available for sale in a single
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act so that all transfer restrictions and restrictive legends
with respect thereto are removed upon the consummation of such sale.

 

Person: A corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, an estate, a
governmental or political subdivision thereof or a governmental agency.

 

Securities Act: The Securities Act of 1933, or any similar federal statute, and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the time. Reference to a particular section of the Securities Act
of 1933 shall include a reference to the comparable section, if any, of any such
similar federal statute.

 

11



--------------------------------------------------------------------------------

11.10 Termination. The right to request registration or inclusion in any
registration pursuant to Section 11.1 shall terminate on the date that the
Holder Registrable Securities may immediately be sold under Rule 144 during any
90-day period.

 

12. REDEMPTION.

 

(a) Right of Redemption. The Company may, on twenty (20) days prior written
notice, redeem this Warrant at $0.001 per share of Common Stock issuable upon
exercise of this Warrant as of the Redemption Date (as defined below), provided,
however, that before any such call for redemption of this Warrant can take place
there shall be in effect a registration statement under the Securities Act which
registered the resale of the Common Stock issuable upon exercise of the Warrant.

 

(b) Redemption Procedure. In the event the Company exercises its right to redeem
all of this Warrant, it shall give or cause to be given notice to the Holder of
this Warrant, by mailing to such Holder a notice of redemption, first class,
postage prepaid, not later than the twentieth (20th) day before the date fixed
for redemption, at its last address as shall appear on the records of the
Company. Any notice mailed in the manner provided herein shall be conclusively
presumed to have been duly given whether or not the Holder receives such notice.
The notice of redemption shall specify (i) the redemption price, (ii) the date
fixed for redemption, (iii) the place where this Warrant shall be delivered and
the redemption price shall be paid, and (iv) that the right to exercise the
Warrant shall terminate at 5:00 p.m. (New York time) on the Trading Day
immediately preceding the date fixed for redemption. The date fixed for the
redemption of this Warrant shall be the “Redemption Date.” No failure to mail
such notice nor any defect therein or in the mailing thereof shall affect the
validity of the proceedings for such redemption except as to the Holder (A) to
whom notice was not mailed or (B) whose notice was defective. An affidavit of
the Secretary or Assistant Secretary of the Company that notice of redemption
has been mailed shall, in the absence of fraud, be prima facie evidence of the
facts stated therein.

 

(c) Right to Exercise. Any right to exercise a warrant shall terminate at 5:00
p.m. (New York time) on the Trading Day immediately preceding the Redemption
Date. The redemption price payable to Holder shall be mailed to the Holder at
its address of record.

 

13. NO RIGHTS AS SHAREHOLDER. Until the exercise of this Warrant, the Holder of
this Warrant shall not have or exercise any rights by virtue hereof as a
shareholder of the Company. Holder will have and may exercise rights as a
shareholder on all stock of the Company held by Holder.

 

14. HEADINGS. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

 

15. AMENDMENTS. The terms and provisions of this Warrant may not be modified or
amended, or any provisions hereof waived, temporarily or permanently, except by
written consent of the Company and the Holder hereof.

 

16. BINDING EFFECT. Subject to all restrictions provided for in this Warrant and
by applicable law relating to assignment and transfer of this Warrant, this
Warrant shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, and permitted
assigns.

 

17. ENTIRE AGREEMENT. This Warrant constitutes the entire agreement and
supersedes all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof. Neither this Warrant
nor any term hereof may be amended, waived, discharged, or terminated except by
a written instrument signed by the Company and the Holder; provided, however,
that the Company or the Holder unilaterally may waive any provision hereof in
writing to the extent that such waiver does not adversely affect the interests
of the other party hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

 

12



--------------------------------------------------------------------------------

18. GOVERNING LAW. This Warrant shall be governed by, and construed in
accordance with, the internal laws of the State of New York (excluding the
choice of law rules thereof).

 

19. JURISDICTION AND VENUE. Any legal suit, action or proceeding arising out of
or relating to this Warrant shall be instituted exclusively in New York State
Supreme Court, County of New York or in the United States District Court for the
Southern District of New York. Each party hereto waives any objection to the
venue of any such suit, action or proceeding and the right to assert that such
forum is not a convenient forum for such suit, action or proceeding and
irrevocably consents to the jurisdiction of the New York State Supreme Court,
County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding. Each party hereto
further agrees to accept and acknowledge service or any and all process which
may be served in any such suit, action or proceeding in New York State Supreme
Court, County of New York or in the United States District Court for the
Southern District of New York and agrees that service of process upon it mailed
by certified mail to its address shall be deemed in every respect effective
service of process upon it in any suit, action or proceeding.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
its behalf as of the date first above written.

 

COMPANY:

ACTION PRODUCTS INTERNATIONAL, INC.

By:

 

/s/ RONALD S. KAPLAN

--------------------------------------------------------------------------------

   

Ronald S. Kaplan

   

President and Chief Executive Officer

 

13



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO:

 

Action Products International, Inc.

   

Attn: Chief Financial Officer

   

1101 N. Keller Road, Suite E

   

Orlando, Florida 32810

 

1. The undersigned hereby elects to purchase              shares of the Common
Stock of Action Products International, Inc., pursuant to terms of the attached
Warrant, and tenders herewith payment of the Exercise Price of such shares in
full, together with all applicable transfer taxes, if any, in the following
manner: (check one box)

 

  ¨ cash

 

  ¨ certified check

 

  ¨ wire transfer

 

  ¨ a combination of any of the foregoing

 

2. Please issue a certificate or certificates representing said shares of the
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

3. The undersigned represents that he/she/it will only sell the shares of Common
Stock pursuant to an effective registration statement under the Securities Act
of 1933, as amended, or an exemption from registration thereunder.

 

--------------------------------------------------------------------------------

(Name)

--------------------------------------------------------------------------------

(Address)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Telephone Number)

--------------------------------------------------------------------------------

(Facsimile Number)

--------------------------------------------------------------------------------

(E-mail Address)

--------------------------------------------------------------------------------

(Taxpayer Identification Number)

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------

 

14